Capt William Davis Attourny to Cornelius Stenwick plaint, agt the goods or Estate sometimes belonging to Jn° Dinely deceased in the hands of Fathergone Dinely as administrator to the sd John Dinely’s Estate Defendt in an action of reveiw of a case tryed in the County Court in Aprill. 73. wherein judgement was given for sd Steenwick, but appealed from by sd Dinely to the Court of Assistants where sd judgement was reversed to the great damage of the plaint. wth due damages according to Attachmt Dat. Aprill 22th 1675. The Action being called both plaint. & Defendt appeared & the Attachment being read the Defendt pleaded for a NonSute for that none of the Defendts Estate was attached, which the plaint. not making appeare to the Court, they declared the action fell. The plaint. appealed from this Judgement unto the next Court of Assistants & himselfe principall in 10li Tho: Deane & Edw: Willis Sureties in 5li apeice acknowledged themselves respectiuely bound to . . . prosecute his Appeale . . .
*569[This is the last entry in the protracted litigation between Dinely and Steenwyck, for the beginning of which see pp. 167-73, above. The Court of Assistants did not allow the appeal.]